Citation Nr: 0207371	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  86-16 327	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a gunshot wound of the large 
intestine.  

2.  Entitlement to a rating in excess of 40 percent for the 
service-connected residuals of a through and through gunshot 
wound of Muscle Groups XIX and XX.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected scar, secondary to an exploratory 
laparotomy.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected scar, secondary to a colostomy.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had honorable service, for purposes of 
establishing eligibility for VA compensation benefits, from 
November 1964 to October 1966 and from October 1968 to June 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1983 rating decision.  The 
Board entered a decision on March 30, 1987, which, in 
pertinent part, denied the veteran's claim for an increased 
rating in excess of 10 percent for the service-connected 
residuals of a gunshot wound to the colon.  

In November 1996, the veteran filed a Motion for 
Reconsideration of the March 30, 1987 decision.  In March 
1997, the Board ordered reconsideration of the decision only 
as it applied to the increased rating issue regarding the 
service-connected residuals of a gunshot wound to the colon, 
pursuant to 38 U.S.C.A. § 7103 (West 1991 & Supp. 1996).  

In May 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to scheduling the veteran for a VA compensation examination.  

Following the aforementioned development, the RO confirmed 
the 10 percent evaluation assigned to the residuals of a 
gunshot wound to the colon in a May 1998 decision, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7399-7329 (for 
evaluating resection of the colon).  

However, in the same decision, the RO also determined that 
clear and unmistakable error existed in the RO rating 
decision of October 28, 1983, for failure to correctly 
evaluate the service-connected abdominal gunshot wound 
residuals.  Specifically, error was found in the October 1983 
decision when the RO characterized the veteran's disability 
as a through and through gunshot wound of the proximal 
descending colon but rated it only for its gastrointestinal 
impairment, even though it applied a Diagnostic Code from the 
schedule appropriate for evaluating penetrating muscle 
injuries.  

Additional clear and unmistakable error was also found for 
failure of the RO to grant service connection for residual 
scars of an exploratory laparotomy for closure of two 
abdominal gunshot wounds to the large colon and for a scar 
due to a colostomy.  

To rectify the errors, service connection was granted for the 
aforementioned gunshot wound residuals.  In the May 1998 
decision, a 40 percent evaluation was assigned for residuals 
of a through and through gunshot wound of Muscle Groups XIX 
and XX, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5319-
5320 (the May 1998 decision added consideration of the 
provisions of Diagnostic Code 5320), and noncompensable 
evaluations were respectively assigned for the scars 
secondary to exploratory laparotomy and colostomy, pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805.  These actions 
were made effective on May 17, 1982.  

As a result of the RO's action in May 1998, the Board, in May 
1999, found it necessary to remand the claim to the RO for 
further development and due process considerations.  

The reconsideration decision, once promulgated, will replace 
the Board's March 30, 1987 decision to the extent indicated 
and will constitute the final decision of the Board in this 
matter.  38 U.S.C.A. § 7103.  



FINDINGS OF FACT

1.  The veteran has slight symptoms from a resection of the 
large intestine.  

2.  The residuals of a through and through gunshot wound to 
Muscle Groups XIX and XX produce no more than moderate 
impairment.  

3.  The service-connected exploratory laparotomy scar is 
asymptomatic and causes no functional impairment.  

4.  The service-connected colostomy scar is asymptomatic and 
causes no functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of the gunshot wound to the large 
intestine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114 including Diagnostic Code 7329 (2001).  

2.  The criteria for a rating in excess of 40 percent for the 
service-connected residuals of the through and through 
gunshot wound to Muscle Groups XIX and XX have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73 
including Diagnostic Codes 5319, 5320 (2001).  

3.  The criteria for a compensable rating for the service-
connected residual exploratory laparotomy scar have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (2001).  

4.  The criteria for a compensable rating for the service-
connected residual colostomy scar have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's service medical records show that, in February 
1971, he sustained a gunshot wound to the left upper quadrant 
of the abdomen, involving the proximal descending colon.  The 
bullet exited the left back.  

A hospital report covering the period of February 21 to 
February 24, 1971 shows that the veteran had a bullet wound 
just below the left costal margin.  His abdomen was firm with 
direct and rebound tenderness on the left side.  It was not 
distended and there were no bowel sounds audible.  An 
examination of the back revealed an exit wound in the left 
back.  There was no evidence of injury to the kidney on the 
IVP.  

During this hospitalization, the veteran was taken to the 
operating room for an exploratory laparotomy.  During the 
procedure, it was revealed that the veteran had an entrance 
and exit wound in the proximal portion of the left descending 
colon just distal to splenic flexure.  He had no splenic or 
small bowel injury.  He had extremely short mesentery of the 
small intestine and transverse colon.  The colon was closed.  
A transverse colostomy was performed in the right upper 
quadrant of the loop variety.  The entrance and exit wounds 
were debrided and repaired.  The veteran was discharged to an 
Army hospital 3 days following his operation.  

From February 24, 1971 to May 3, 1971, the veteran received 
treatment at an Army hospital.  On April 21, 1971, the 
veteran underwent a closure, colostomy and 5 days later he 
underwent a delayed primary closure, skin and subcutaneous 
tissue.   

In August and September 1974, the veteran complained of 
having watery diarrhea, stomach cramps and nausea.  The 
provisional diagnosis was that of probably spastic colon 
following colostomy surgery, rule out intermittent 
obstruction of the large bowel.  In July 1975, the veteran 
continued to complain of stomach discomfort.  Stomach 
problems were diagnosed.  

The veteran underwent a VA examination, in August 1983.  The 
examination revealed that the veteran had a 7-inch well-
healed laparotomy scar over the abdomen.  There was no 
evidence of a hernia.  Auscultation within the abdomen was 
normal.  There was no tenderness to deep pressure over the 
entire abdomen.  

In an October 1983 rating decision, the RO granted service 
connection for a through and through gunshot wound, proximal 
descending colon.  The RO assigned a 10 percent rating 
effective in February 1983 (the date the RO determined to be 
the date of the claim).  

The veteran filed a Notice of Disagreement in December 1983.  
The veteran stated that he disagreed with the RO's decision 
to grant a 10 percent rating for his stomach condition.  He 
stated that he had cramps and constant diarrhea.  He filed a 
Substantive Appeal in July 1984.  He stated that his stomach 
had given him problems since he was shot in 1971.  He 
reported that he had frequent diarrhea for long periods of 
time.  He also stated that at times it would be several days 
before he was able to have a bowel movement.  He stated that 
he threw up at times when he got upset or for no reason at 
all.  He related that he kept a lot of gas no matter what his 
diet was and stated that he had gas pains.  

The Board, in the decision promulgated in March 1987, denied 
the veteran's claim for a rating in excess of 10 percent for 
the service-connected residuals of the gunshot wound to the 
colon.  

In June 1995, the veteran's representative requested that his 
claim for intestinal cramps and abdominal adhesions be 
reopened.  The representative also argued that there was 
clear and unmistakable error in the October 1983 rating 
decision.  

In November 1996, the veteran's representative requested 
reconsideration of the March 1987 decision.  In March 1997, 
the Board ordered reconsideration of the March 1987 decision.  

In May 1997, the Board remanded the issue of a higher rating 
for residuals of a gunshot wound to the colon, rated 10 
percent, to the RO.  In its remand, the Board noted that the 
veteran contended that his inservice gunshot wound involved 
damage to two separate major muscle groups.  The Board also 
noted that the veteran argued that a separate rating should 
be assigned for residual colostomy closure scar and for 
adhesions, secondary to abdominal surgeries.  The Board 
requested that the veteran be scheduled for a VA examination 
to address the medical questions raised in the instant case.  

A February 1996 hospital summary shows that the veteran was 
admitted due to a five-day history of having nausea and 
vomiting following drinking a large amount of whiskey and 
other hard liquors.  The veteran underwent physical 
examination.  

An examination of the abdomen was significant for several 
scars including a laparotomy scar with reversed colostomy 
scars.  There were no abdominal bruits or tenderness or 
Murphy sign present.  Among the diagnoses was that of chronic 
gastritis and alcohol abuse.  

The veteran underwent a VA examination in October 1997.  The 
examination report noted that the veteran had a history of 
sustaining a gunshot wound through his abdomen, perforating 
his descending colon.  Following the gunshot wound, he 
underwent surgery which included cleaning out the abdominal 
cavity and doing a diverting colostomy.  The veteran also had 
a re-anastomosis of the colostomy.  

It was also reported that the veteran had previous x-ray 
studies done including, barium enemas and an upper GI x-ray 
study, all of which the veteran stated was normal with no 
evidence of any obstruction.  It was further reported that 
the veteran had multiple hospitalizations for alcohol 
detoxification, the last being in January 1997.  

On examination, the veteran stated he was not having any 
heartburn or  indigestion.  He stated he had no cramping type 
abdominal pain.  He reported having some bloating after 
eating, especially with foods which caused gas.  He had no 
nausea or vomiting, but stated that he had frequent 
constipation.  He denied having diarrhea and the examiner 
reported that he had no melena or hematochezia.  The veteran 
described sharp pain in the area of the incision, 
particularly the right upper quadrant. Such pain was not 
affected by bowel function.  

The examination revealed a soft and non-tender abdomen with 
normal bowel sounds and well-healed surgical scar.  He was 
not anemic. There was no evidence of malnutrition or no 
abdominal disturbance other than constipation.  He had sharp 
stabbing pains in the surgical scar area.  The examiner 
diagnosed that the veteran, who was status post gunshot wound 
in 1971, had a diverting colostomy and then re-anastomosis 
and other than that had constipation for which he used 
laxatives.  

The VA examiner stated that the veteran also had a history of 
alcohol abuse.  The examiner opined that he felt that from a 
GI standpoint the veteran did not have significant symptoms 
secondary to the gunshot wound or any sequela with regards to 
the GI tract secondary to the gunshot wound.  

In December 1997, the veteran underwent a VA muscle 
examination.  The veteran denied any complaints regarding his 
abdominal musculature or in the wound area of the back.  In 
addition, he did not complain of pain over the scar area.  He 
related that, in the past, when he was on active duty, he 
used to do weight lifting and sit-ups.  He found that he was 
less able to do this in his present state, but did not relate 
his inability to his abdominal injury.  

The examination revealed a left quadrant scar over the 
abdomen which extends from the base of the 12 rib inferiorly 
in the midclavicular line to 4 cm. below the level of the 
umbilicus and just above the inguinal ligament.  The scar in 
the superior aspect was somewhat adherent; however, on 
examination there was no complaint of tenderness.  There were 
no active bowel sounds throughout the abdomen. There were no 
masses or bruits.  There was a second scar which measured 5 
cm. and was in the right upper quadrant, which was the site 
of the colostomy.  

There was a scar which measured 4 cm. and was in the mid-
scapular line just above the iliac crest.  This scar was well 
healed and in fact almost non-visible.  There was no 
tenderness of the scar, and the scar was nonadherent to 
underlying tissue.  This scar was the exit wound for the 
bullet.  

The veteran was able to do sit-ups unassisted and there was 
no lateral movement to either the left or right.  There was 
no pain or discomfort.  In the standing position, he was able 
to flex a full 145 degrees and touch his toes and was able to 
regain the upright position without assistance or without 
difficulty.  

There were no complaints of pain during these maneuvers.  He 
was able to rotate both left and right and was able to 
hyperextend the lumbar spine to 35 degrees and attain an 
upright position without difficulty.  He had full flexion of 
both hips to 120 degrees,  internal and external rotation was 
unremarkable and there was excellent muscle strength over the 
abdominal musculature, the back musculature and of the hip 
flexors.  

His sensation was intact over the abdomen and over the back 
in the thoracic dermatoma levels and his distal neurologic 
examination was intact to light touch and to pinprick.  

The VA examiner stated that on general examination there was 
no evidence of focal wasting or atrophy, focal musculature or 
neurologic deficits as a result of his gunshot wound or 
evidence of damage to tendons, to bones, joints or to nerves.  
The examiner stated that the veteran's muscle strength was 
intact.  The examiner also stated that there was no evidence 
of pain over the remaining scars, nor was there any evidence 
of muscle herniation.  The veteran's gait was noted to be 
full.  There was no antalgia or evidence of muscular deficits 
which interfered either with the gait or with activities of 
daily living.  The examiner stated that the veteran did not 
require the use of any prosthetic devices.  

The VA examiner diagnosed gunshot wound to the left upper 
quadrant with a .38 caliber bullet through and through 
injury, now well healed; and residual scarring from 
hemicolectomy and subsequent resection, as well as from the 
colostomy without evidence of significant muscle, tendon or 
nerve damage.  

The VA examiner added that the veteran had had a gunshot 
wound to the left upper quadrant of the abdomen but that 
there were no significant residuals to the musculature, 
nerve, tendon or bone as a result of this injury.  There were 
no gross deficits on this physical examination which would 
preclude his ability to be able to manage his affairs in his 
own best interests.  

The reports from the late 1980's to the late 1990's show that 
the veteran periodically received hospital treatment due to 
alcohol abuse.  The reports show that he had nausea and 
vomiting as a result of his alcohol abuse.  

The veteran underwent a VA muscle examination in March 2000.  
The examiner stated that he reviewed the veteran's claims 
file.  She noted that the veteran had sustained a gunshot 
wound to the left upper quadrant and related that the veteran 
had required laparotomy and colostomy placement with end-to-
end reanastomosis of the colon and closure of the colostomy 
site.  

During the examination, the veteran denied any complaints of 
GI discomfort.  He denied any kind of abdominal pain, 
gastroesophageal reflux symptoms, diarrhea, nausea or 
vomiting.  He had no history of melena or blood per rectum.  
He had no complaints related to his abdominal musculature or 
of pain or discomfort related to any of his scars.  

The VA examiner stated that the veteran had no demonstrable 
weight loss according to nurse's note and the VA file.  An 
examination of the abdomen revealed the abdomen to be flat 
and soft with active bowel sounds throughout.  There was no 
hepatomegaly or splenomegaly present.  There were no masses 
or bruit.  He had a scar which extended in the left abdomen 
just below the 12th rib to just superior to the pubic 
symphysis.  There was adherence of the scar in the superior 
and the inferior portion of this.  There was no tenderness of 
any of the scar even in the adherent portions.  

There was a lateral scar, which measured 5 cm, in the right 
upper quadrant secondary to closure of the veteran's 
colostomy.  This scar was nonadherent and nontender to deep 
palpation.  The scar in the left quadrant was a through and 
through missile injury with a .38 caliber weapon and there 
was an exit wound just above the pubic ramus on the left hand 
side posteriorly.  This scar measured approximately 3 cm.  

In the area of the posterior and supporting structures of the 
lumbar and thoracic spine, there was no evidence of muscular 
loss.  The veteran was able to forward flex to 90 degrees, 
hyperextend to 30 degrees, axially rotate both left and right 
to 35 degrees and laterally flex to 40 degrees without any 
pain or difficulty.  With regard to the abdominal 
musculature.  There has been obvious injury to the rectus 
abdominis, the external and internal obliques, as well as to 
the transversalis, which provide support and compression of 
the abdominal wall musculature, there.  

Once again, it was noted that there was adherence in both the 
superior and inferior portions of the wound area, but the 
areas were nontender.  The veteran was noted to have some 
disability in terms of repetitive movements and of heavy 
lifting because of this injury.  There was mild weakness of 
the musculature of the abdominal wall.  He had 4/5 of muscle 
strength.  There was no evidence of abnormal contraction or 
of soft flabby muscles in the wound area.  

There was the presence of the lower threshold of fatigue 
after average use, which affected the particular functions 
controlled by the abdominal musculature.  There was some 
evidence of increased fatigability and the veteran related 
that he was no longer able to lift any kind of heavy object 
or weights greater than 20 lbs.  The examiner noted that the 
veteran did not currently have any such work requirement and 
led a relatively sedentary lifestyle.  

In October 2001, the veteran was hospitalized with a history 
of recurrent vomiting of blood.  Otherwise, he was in usual 
state of health.  An EGD was performed by surgery and 
revealed no evidence of an active bleed.  It was suggested 
that an antifungal be prescribed due to possible candidiasis.  
Among the discharge diagnoses were those of upper 
gastrointestinal bleed, chronic gastritis and possible 
candidiasis in esophagus.  

In a December 2001 statement, the veteran's representative 
stated that the RO in a September 1998 combined muscle groups 
XIX and XX together, assigning a 40 percent rating for muscle 
group XX.  The representative argued by doing this, without 
due process, the RO in essence reduced the initially assigned 
10 percent rating for Muscle Group XIX.  

It was argued that the veteran was entitled to a 10 percent 
rating for injury to muscle group XIX back to February 10, 
1983.  The representative argued for restoration of the 10 
percent rating for Muscle Group XIX.  The representative also 
argued that with respect to scarring due to the colostomy and 
exploratory laparotomy, consideration needs to be given under 
Diagnostic Code 7301.  



II.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  

This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Case dated May 1984, 
Supplemental Statements of the Case dated April 1985 and May 
1998, and Board Remands dated in May 1997, May 1999 and March 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
appeal, including those dated in 1983, 1997, and 2001.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  


A.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the large intestine

The veteran's residuals of a gunshot wound of the large 
intestine are assigned a 10 percent rating under Code 7329.  
Code 7329 provides that resection of the large intestine with 
slight symptoms is to be rated 10 percent and a 20 percent is 
assigned for moderate symptoms.  A review of the evidence 
fails to demonstrate that the veteran has moderate symptoms 
as a result of a resection of the large intestine.  

The medical report beginning with an August 1983 VA 
examination fails to demonstrate any residual symptoms due to 
resection of the large intestine.  It is noted that in 1996 
the veteran received hospital treatment for nausea and 
vomiting following the intake of a large amount of alcohol.  

The record indicates that the veteran had multiple 
hospitalizations for the purpose of alcohol detoxification.  
VA examination in October 1997 shows that the veteran denied 
having heartburn, indigestion or cramping type abdominal 
pain, nausea, diarrhea or vomiting.  He reported a history of 
constipation.  

An examination of the abdomen revealed a soft and nontender 
abdomen with normal bowel sounds.  He was not anemic and 
there was no evidence of malnutrition.  He had no abdominal 
disturbance other than constipation.  The examiner stated 
that the veteran had a history of alcohol abuse.  The 
examiner opined that from a GI standpoint the veteran did not 
have significant symptoms secondary to the gunshot wound or 
that he had any sequela with regards to the GI tract 
secondary to the gunshot wound.  

Moreover, when examined in March 2000, the veteran denied any 
GI complaints.  He denied abdominal pain, gastroesophageal 
reflux symptoms, diarrhea, nausea and vomiting.  Moreover, he 
had no history of melena or blood per rectum.  

An overall review of the evidence fails to show that the 
veteran has any symptoms related to a resection of the large 
intestine.  In the absence of moderate symptoms associated 
with resection of the large intestine, the next higher rating 
of 20 percent under Code 7329 is not warranted.  

The Board is aware that the note to Code 7329 provides that 
where residual adhesions constitute the predominant 
disability, rate under Diagnostic Code 7301.  

Under this code, the next higher rating of 30 percent is 
assigned for moderately severe adhesions of peritoneum with 
partial obstruction of the small bowel manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  The note to this provision states that 
ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbance, presence of pain.  

A review of the evidence since service fails to demonstrate 
that the veteran has any intestinal obstruction.  In October 
1997, a VA examiner stated that from a GI standpoint, the 
veteran did not have significant symptoms secondary to 
gunshot wound or any sequela with regards to the GI tract 
secondary to gunshot wound.  Since the record fails to 
demonstrate evidence of moderately severe adhesions of the 
peritoneum with partial bowel obstruction, the next higher 
rating of 30 percent under Code 7301 is not warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the residuals of gunshot of 
the large intestine were more than 10 percent disabling.  
Thus "staged ratings" are inapplicable to this case.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating; the benefit-of-the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Entitlement to a rating in excess of 40 percent for 
residuals of a through and through gunshot wound of Muscle 
Groups XIX and XX

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (1997).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, in this case, the amendments 
are minor and consist primarily of reorganization, and do not 
affect the outcome of the claim.  

The veteran is currently rated 40 percent under 38 C.F.R. 
§ 4.73, Code 5319-5320 for the service-connected residuals of 
a through and through gunshot wound of Muscle Groups XIX and 
XX.  

Diagnostic Code 5319 pertains to Muscle Group XIX which 
affects function of support and compression of abdominal wall 
and lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movement of arm (1) muscles of 
the abdominal wall: (1) Rectus abdominis; (2) external 
oblique; (3) internal oblique; (4) transversalis; (5) 
quadratus lumborum.  Under this code a 10 percent rating is 
assigned for a moderate muscle injury, a 30 percent rating is 
assigned when it is moderately severe and a 50 percent rating 
is assigned for severe disability.

Diagnostic Code 5320 pertains to Muscle Group XX which 
affects function of postural support of body; extension and 
lateral movements of spine.  Spinal muscles: Sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions).  Under this code there are classes of 
ratings assigned for the cervical and thoracic region and 
there are classes of ratings assigned for the lumbar region.  
The anatomical region of the veteran's gunshot wound involves 
the lumbar region as the bullet passed through the abdominal 
wall and exited through the back.  

Under Diagnostic Code 5320, a 20 percent rating is assigned 
for moderate muscle injury involving the lumbar region, a 40 
percent rating is assigned when it is moderately severe and a 
60 percent when it is severe.

The regulations note that a "slight" muscle disability 
results from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

History and complaint include service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  

Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

The regulation notes that a "moderately severe" muscle 
disability results from a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  

History and complaints include prolonged hospitalization for 
treatment of the wound, consistent complaints of the cardinal 
symptoms of muscle disability, and evidence of inability to 
keep up with work requirements.  

Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indication on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles when 
compared with the sound side; tests of strength and endurance 
compared to the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d).  

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

History and complaints are similar to those required for a 
moderately severe disability, but in aggravated form.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to a long 
bone; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing muscle group; 
atrophy of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d).  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The veteran's service medical records show that in February 
1971, he sustained a gunshot wound to the left upper quadrant 
of the abdomen, involving the proximal descending colon.  The 
bullet exited the left back.  A hospital report covering the 
period of February 21 to February 24, 1971 showed that the 
veteran had a bullet wound just below the left costal margin.  

An examination of the back revealed an exit wound in the left 
back.  During this hospitalization, the veteran was taken to 
the operating room for an exploratory laparotomy.  The 
entrance and exit wounds were debrided and repaired.  The 
veteran was discharged to an Army hospital 3 days following 
his operation.  From February 24, 1971 to May 3, 1971, the 
veteran received treatment at the Army hospital for his 
gunshot wound injury.  

As the medical history shows that, in 1971, the veteran 
sustained a through and through gunshot wound which entered 
through the left upper quadrant of the abdomen and exited 
through the left back, the injuries to Muscle Groups XIX and 
XX must evaluated as no less than moderate.  See 38 C.F.R. 
§ 4.56. 

The veteran contends that a rating in excess of 40 percent is 
warranted for residuals of a through and through gunshot 
wound of Muscle Groups XIX and XX.  The veteran's 
representative noted that the RO in a September 1998 rating 
decision lumped Muscle Groups XIX and XX together, assigning 
a 40 percent rating for Muscle Group XX.  The representative 
argued by doing this, without due process, the RO in essence 
reduced the initially assigned 10 percent rating for Muscle 
Group XIX.  It was argued, in essence, that the veteran was 
entitled to a separate 10 percent rating for injury to Muscle 
Group XIX back to February 10, 1983.  

The Board observes that Muscle group XIX pertains to the 
abdominal muscles and Muscle Group XX pertains to back  
muscles.  38 C.F.R. § 4.55(e) provides that for compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  

The back and abdominal muscle are located in the same 
anatomical region, the torso region.  See 38 C.F.R. 
§ 4.55(b).  Thus, the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation.  

By regulation, the veteran is only entitled to one combined 
rating for residuals of a through and through gunshot wound 
to Muscle Groups XIX and XX.  In the instant case, separate 
ratings for Muscle Groups XIX and XX cannot be assigned.  

The RO has determined that the veteran's muscle injury to the 
back (Group XX) is the most severely injured muscle group.  
The RO has determined that the veteran had moderate 
disability of the lumbar (back) muscles which is consistent 
with the provision of 38 C.F.R. § 4.56(b) (stating that the 
minimum disability for a through and through injury is 
moderate).  

In light of the provisions of 38 C.F.R. § 4.55(e), the RO 
increased the veteran's disability by one level, resulting in 
his disability being characterized as moderately severe.  
Such characterization results in a 40 percent rating under 
38 C.F.R. § 4.73, Code 5320.  

As a result of the current rating, the only means by which 
the veteran will be entitled to a rating in excess of 40 
percent is if the injury to Muscle Group XIX or XX is found 
to be moderately severe or worse.  However, the facts in the 
instant case do not support such a finding.  

A December 1997 VA muscle examination report reveals that the 
veteran denied any complaints regarding his abdominal 
musculature.  Physical examination revealed excellent muscle 
strength over the abdominal and back musculatures.  The 
veteran was able to do sit-ups unassisted.  

The examination also revealed no evidence of focal wasting or 
atrophy.  He had no focal musculature or neurologic deficits 
as a result of his gunshot wound.  He also had no damage to 
tendons, bones, joints or nerves.  

His muscle strength was intact and he had no muscular 
deficits which interfered with gait or activities of daily 
living.  The examiner diagnosed gunshot wound to the left 
upper quadrant with a .38 caliber bullet, through and through 
injury, now well-healed; and residual scarring from 
hemicolectomy and subsequent resection, as well as from the 
colostomy without evidence of significant muscle, tendon or 
nerve damage.  

The examiner stated that the veteran had a gunshot wound to 
the left upper quadrant of his abdomen but that there were no 
significant residuals to the musculature, nerve, tendon or 
bone as a result of this injury.  

The veteran underwent another VA examination in March 2000.  
The findings on this examination were consistent with the 
findings on December 1997 VA examination.  For instance, the 
veteran denied any complaints referable to the abdominal 
musculature.  

In addition, examination of the area of the posterior and 
supporting structures of the lumbar and thoracic spine 
revealed no evidence of muscular loss.  He was able to 
forward flex to 90 degrees, hyperextend to 30 degrees, 
axially rotate both left and right to 35 degrees and 
laterally flex to 40 degrees without any evidence of pain or 
difficulty.  

With regard to the abdominal musculature, it was noted that 
there had been obvious injury to the rectus abdominis, the 
external and internal obliques, as well as to the 
transversalis.  In this regard, he was noted to have mild 
weakness of the musculature of the abdominal wall.  He had 
4/5 muscle strength.  He had no evidence of abnormal 
contraction or of soft flabby muscles in the abdominal wound 
area.  

The examiner stated that there was the presence of the lower 
threshold of fatigue after average use, which affected the 
particular functions controlled by the abdominal musculature.  
It was also reported that there was some evidence of 
increased fatigability and that the veteran was unable to 
lift objects which were in excess of 20 pounds.  

The evidence clearly shows no more than moderate muscle 
injury to Muscle Group XIX and/or Muscle Group XX.  
Consequently, a rating in excess of 40 percent is not 
warranted.  There is no evidence that the veteran's 
disability of the muscles of the abdomen (Muscle Group XIX) 
or back (Muscle Group XX) is moderately severe.  The 
veteran's cardinal signs and symptoms of muscle injury to MG 
XIX and XX are minimal.  

The evidence tends to show that the veteran has either full 
or nearly full strength of his abdominal and lumbar muscles.  
He had no muscular loss of the lumbar region and no 
contraction or soft flabby muscle in the area of abdominal 
injury.  He was noted to have only a lower threshold of 
fatigue after average use which affected the particular 
functions controlled by the abdominal musculature.  Such 
finding is consistent with a moderate muscle disability.  
There was evidence of increased fatigue upon lifting heavy 
objects; however, it was acknowledge that the veteran led a 
sedentary lifestyle and had no work-related lifting 
requirement.  

Since the objective findings fail to show impairment of the 
lumbar and abdominal muscles which is moderately severe, the 
next higher ratings (after increasing one level for muscle 
group injuries which are in the same anatomical region) of 50 
percent under Code 5319 (pertaining to abdominal muscles) and 
60 percent under Code 5320 (pertaining to the lumbar muscle) 
are not warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which Muscle Group XIX or XX was 
more than moderately disabling .  Thus "staged ratings" are 
inapplicable to this case.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating; the benefit-of-the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


C.  Entitlement to a compensable rating for the service-
connected scar secondary to exploratory laparotomy

A 10 percent rating will be assigned for superficial scars 
which are poorly nourished with repeated ulceration 
(38 C.F.R. § 4.118, Code 7803) or which are tender and 
painful on objective demonstration (Code 7804); scars may 
also be rated based on any limitation of function of the part 
affected (Code 7805).  When the requirements for a 
compensable rating are not met, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.  

After the exploratory laparotomy was performed in service in 
1971, a residual 7 inch scar over the abdomen was noted, but 
the service and post-service medical records do not describe 
any symptoms or functional impairment from the surgical scar.  

VA examinations in 1983, 1997 and 2000, noted the scar to be 
well-healed and nontender.  There is no indication in any of 
the examination reports that the scar results in functional 
impairment.  The facts in the instant case fail to show that 
the requirements for a compensable rating are met.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the laparotomy scar was 
compensable.  Thus "staged ratings" are inapplicable to this 
case. 

The weight of the evidence demonstrated the laparotomy scar 
is asymptomatic, causes no functional impairment, and is 
properly rated noncompensable.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


D.  Entitlement to a compensable rating for a scar as 
secondary to colostomy

As previously noted a 10 percent rating will be assigned for 
superficial scars which are poorly nourished with repeated 
ulceration (38 C.F.R. § 4.118, Code 7803) or which are tender 
and painful on objective demonstration (Code 7804); scars may 
also be rated based on any limitation of function of the part 
affected (Code 7805).  When the requirements for a 
compensable rating are not met, a 0 percent rating is to be 
assigned.  38 C.F.R. § 4.31.  

The veteran underwent a colostomy in service in 1971.  After 
such surgery, a residual 5 cm scar was noted over the upper 
right quadrant of the abdomen.  Service and post-service 
medical records do not describe any symptoms or functional 
impairment from the surgical scar.  VA examinations in 1997 
and 2000, noted the scar to be well-healed and nontender.  
There is no indication in any of the examination reports that 
the scar results in functional impairment.  Given the 
foregoing, the veteran does not meet the criteria for a 
compensable rating.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the colostomy scar was 
compensable.  Thus "staged ratings" are inapplicable to this 
case.  

The weight of the evidence demonstrated the laparotomy scar 
is asymptomatic, causes no functional impairment, and is 
properly rated noncompensable.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A rating in excess of 10 percent for the service-connected 
residuals of a gunshot to the large intestine is denied.  

A rating in excess of 40 percent for the service-connected 
residuals of a through and through gunshot wound of Muscle 
Groups XIX and XX is denied.  

A compensable rating for the service-connected scar, 
secondary to exploratory laparotomy is denied.  

A compensable rating for the service-connected scar secondary 
to colostomy is denied.  



			
	STEPHEN L. WILKINS	IRIS SHERMAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals





			
	LAWRENCE SULLIVAN	G. H. SHUFELT
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

